Citation Nr: 1527233	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, from September 25, 1991 to October 4, 1991, and from August 1993 to September 1993, with additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record. 

In his February 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO; he reiterated this request in February 2010.  However, in a November 2011 statement, the Veteran's representative stated, in pertinent part that, "[i]n the body of the appeal, he requested to be scheduled for a travel board hearing, but later opted to have a local hearing with a decision review officer."  Given that the Veteran did testify at the July 2011 DRO hearing, the Board construes this statement as a withdrawal of his request for another hearing. 38 C.F.R. § 20.704(e) (2014).

The issue on appeal was previously remanded by the Board in October 2013 to obtain an addendum medical opinion for the Veteran's COPD disability.  This was accomplished, and the claim was readjudicated in a February 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).




FINDINGS OF FACT

1.  The Veteran has currently-diagnosed COPD.

2.  The Veteran was exposed to jet fuels during service.

3.  The Veteran's currently diagnosed COPD was not incurred in service and is not etiologically related to service, to include exposure to jet fuels or other environmental agents.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, the July 2011 DRO hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in August 2011 and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds the August 2011 VA medical opinion to be inadequate as the examiner did not offer an adequate rationale for the stated conclusion.  On the other hand, the Board finds the November 2013 VA medical opinion to be adequate.  The nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service jet fuel exposure, discussed relevant medical literature, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for COPD

The Veteran contends that his current COPD is a result of his exposure to jet fuels and other environmental agents during his period of service.  In this regard, the Veteran has submitted research articles to show that exposure to jet fuels could lead to pulmonary/respiratory disease.  See medical articles submitted in April 2008.
Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's COPD was not incurred in service and is not otherwise related to service, to include exposure to jet fuels or other agents.  

Service treatment records are negative for any complaints, treatment, or diagnosis of COPD during active duty service or reserve time service.  Various periodic physical examination reports, to include a June 1970 report of medical examination, reveal that the Veteran's chest and lungs were clinically normal and COPD or a respiratory disorder was not noted during any period of active duty service.  

The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed the Veteran with COPD and indicated that the COPD was less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event or illness.  The examiner acknowledged the Veteran's contention (i.e., that COPD was caused from exposure to jet fuel and exhaust fumes), but added that the Veteran had a past history of cigarette smoking.  The examiner noted that there was no nexus between exposure to jet fuel and COPD.  The examiner further stated that there was a strong connection between cigarette smoking and COPD.  The examiner concluded that based on clinical experience and expertise, it was less likely as not that the Veteran's COPD was related to exposure to jet fuel and jet exhaust during military service.

The Board finds that the August 2011 VA medical opinion lacks probative value as the examiner did not offer an adequate rationale for the conclusion stated.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  As noted above, the Veteran  submitted research articles showing that exposure to jet fuels could lead to pulmonary/respiratory disease.  Without pertinent comments on the submitted research articles, the Board finds the August 2011 opinion to be of little probative value.

Pursuant to the Board's October 2013 remand, an addendum medical opinion was obtained in November 2013 to assist in determining the etiology of the Veteran's COPD disorder.  The examiner noted that the Veteran's claims file had been reviewed.  The examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the examiner noted that the Veteran had previously smoked two packs of cigarettes a day for approximately 30 years.  The examiner also stated that the Veteran had been exposed to jet fuel JP8 for 20 years while in service.  According to the examiner, there had been multiple studies that had been cited that COPD could be caused by jet fuel, but there was little epidemiological evidence for fuel-induced death, cancer, or other serious organic disease in fuel exposed workers.  Instead, the examiner referenced "mayo.com" which noted that "in the vast majority of cases, the lung damage that leads to COPD is caused by long-term cigarette smoking."  Therefore, in assessing the cause of the Veteran's COPD, the examiner noted that, although jet fuel "could be detrimental" to the health of the exposed personnel, COPD was "caused" by long-term smoking "in the majority of cases."  Therefore the examiner opined that the Veteran's COPD was less likely than not caused by jet fuel exposure or other exposures while in service.  

The Board finds the November 2013 VA medical opinion to be highly probative as the examiner conducted an in-depth review of the claims file, discussed the research submitted by the Veteran, and provided a detailed rationale for all opinions rendered.  See Prejean, 13 Vet. App. at 448-9.  

The Board has also reviewed VA treatment records, which reflect continued diagnoses and treatment for COPD; however, these records do not provide an opinion as to the etiology of the Veteran's COPD disorder.

Further, the Board has considered the Veteran's assertions that his COPD is related to jet fuel exposure in service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's COPD is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Nevertheless, even if the Veteran was competent to provide this opinion, the reasoned conclusion of a medical professional is more probative than his lay assertions.

For these reasons, and based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently diagnosed COPD and service, to include exposure to jet fuels.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for COPD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for COPD is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


